Citation Nr: 9925337	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-00 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hematuria (kidney 
condition).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a balance problem 
as a residual of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from September 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in June 
1997 by the Department of Veterans Affairs (VA) regional 
office (RO) in North Little Rock, Arkansas.

The veteran testified at a hearing at the RO in May 1999 
before the undersigned, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing is in the claims folder.

The Board notes that the RO, in a rating decision of April 
1995, granted non-service connected pension benefits to the 
veteran on the basis, in major part, of ataxia due to 
multiple sclerosis.  In reviewing the veteran's current 
appeal, the Board has located no evidence of a confirmed 
diagnosis of multiple sclerosis, and there is medical 
evidence that a magnetic resonance imaging (MRI) reported on 
in March 1994 was determined to be a normal study, with no 
evidence of demyelinating process.  The neurological examiner 
in January 1995 diagnosed multiple sclerosis based on a 
history given by the veteran, who reported that multiple 
sclerosis was diagnosed on MRI.  The examiner noted that he 
had not seen the brain scan himself.  This raises a question 
of whether the veteran has a confirmed diagnosis of multiple 
sclerosis, and this matter is referred to the RO for such 
action as may be appropriate.


FINDINGS OF FACT

1.  A rating decision in November 1989 denied service 
connection for hematuria and residuals of a head injury.  The 
veteran was notified in November 1989 and he did not respond.  

2.  Of record at the time of the November 1989 denial were 
the veteran's contentions, service medical records, a 
statement from Dr. Raymond Friche, and a VA examination 
report dated in September 1989.

3.  Since the November 1989 denial of service connection for 
hematuria and residuals of a head injury, the additional 
evidence received includes (1) a report of a VA 
hospitalization in November 1989; (2) VA outpatient reports 
dated from 1992 to 1994; (3) testimony at a hearing in 
September 1994; (4) reports of VA examinations in May 1993, 
September 1993, and January 1995; (5) the appellant's 
contentions and testimony at the hearing on appeal.

4.  Some of the additional evidence is new, but it is not so 
significant that it must be considered to fairly decide the 
merits of the claims for entitlement to service connection 
for hematuria (kidney condition) and a balance problem as a 
residual of a head injury.


CONCLUSIONS OF LAW

1.  The RO decision in November 1989 denying entitlement to 
service connection for hematuria and residuals of a head 
injury is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the November 1989 RO decision 
denying service connection is not new and material, and the 
veteran's claims for hematuria (kidney disorder) and 
residuals of a head injury remains denied.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The service medical records disclose no complaints or 
manifestations of residuals of an accident including a kidney 
problem manifested by hematuria and a balance problem.  On 
the report of medical history form, prepared at the time of 
the separation examination in September 1967, the veteran 
denied a history of a head injury, blood in the urine, 
dizziness or fainting spells, and recurrent back pain.

In July 1976, the veteran filed a claim seeking service 
connection for unspecified conditions.  He asserted that he 
was hospitalized for "illnesses" in Germany and received 
head and back injuries when an anti-personnel [sic] carrier 
flipped over and fell off a cliff.  He did not report any 
treatment.  The RO requested and received the veteran's 
service medical records in July 1976.  The RO asked the 
veteran, in a letter dated in July 1976, to provide 
information about his injuries and treatment in service, to 
include affidavits from fellow service members and post-
service medical treatment records.  In a statement received 
in September 1976, the veteran reported, inter alia, having 
been injured in February 1967 and having been taken to 
Baumholder (Germany) hospital for x-rays.  He said he was 
stationed at Baumholder with Co B, 1st Bn, 39 Inf.

In May 1978, the veteran filed another claim for head 
injuries received when an anti-personnel carrier fell from a 
cliff.  He reported post-service treatment by Dr. Raymond 
Friche in December 1969 for crippled, swollen, aching joints.  
The RO requested the veteran's medical records from Dr. 
Friche, who responded in June 1978 that the veteran had been 
seen on three dates in early 1970 for questionable rheumatic 
fever and had not been seen since.  In March 1979, the RO 
notified the veteran that there was no medical evidence to 
support his claim and asked him to submit any records that he 
had.  There was no response from the veteran.

In July 1989, the veteran filed a claim.  He asserted a head 
injury in an automobile accident in service and loss of a 
kidney in 1966.  The RO again requested service medical 
records, and, in August 1989, the National Personnel Records 
Center advised that all of the veteran's medical records had 
been sent previously (in July 1976).

On a VA examination in September 1989, the veteran stated 
that he developed gross hematuria in 1966 with the passage of 
clots.  He stated that no tests were done to evaluate the 
problem and that he had no problems in the past two to three 
years.  A urinalysis was normal.  The pertinent diagnosis was 
hematuria, by history, resolved.

On a VA neurologic evaluation, the veteran reported that he 
had been involved in a motor vehicle accident in 1966 or 1967 
when a troop carrier ran off the road.  The examiner reported 
the veteran apparently sustained an acute head injury that 
knocked him unconscious for a number of hours.  He came to in 
the hospital and had amnesia for most of the day.  He claimed 
he had a headache for several weeks after the accident but 
did not have a problem at this time.  He did think that 
episodic dizziness could be related to the head injury.  He 
had several episodes of syncope which he attributed to the 
head injury.  He had never experienced anything to suggest 
seizure activity.  He was not on medication for either 
dizziness or the syncope.  The neurological examination was 
normal.  The impression was status post head injury, service-
connected in 1966 or 1967, with residual episodes of 
occasional dizziness and brief episodes of syncope without 
seizure activity. 

The RO by rating action in November 1989 denied, inter alia, 
service connection for the residuals of a head injury and 
hematuria.  The veteran was advised of the denial in November 
1989 and he did not file a timely appeal.  

Evidence of record since the November 1989 denial includes a 
VA report of hospitalization for upper respiratory infection 
in November 1989, VA outpatient reports from 1992 to 1994, 
the veteran's testimony at a hearing in September 1994, 
reports of VA examinations in May 1993, September 1993 and 
January 1995, a report of a magnetic resonance imagery (MRI) 
of the veteran's lumbosacral spine in April 1993, a negative 
report of records for treatment of the veteran from St. 
Joseph's Regional Health Center, and the veteran's testimony 
at the travel board hearing in May 1999.

The VA hospital report discloses the veteran was hospitalized 
in November 1989 because of respiratory problems.  During 
hospitalization, an x-ray showed right-sided renal atrophy 
and compensatory hypertrophy of the left kidney.

VA outpatient records disclose the veteran was seen from 1992 
to 1994 primarily for unrelated conditions.  In January 1993, 
he was referred to a consultant with complaints of back pain 
and weakness in the legs following a fall at work.  The 
history of the right atrophied kidney was noted.  When seen 
by the neurosurgery consultant in March 1993, the veteran 
reported a fall at work in September 1991.  He reported a 
history of blackouts for about 15 years.  The impression was 
rule out cerebral lesion.   

On a VA general medical examination in May 1993, the veteran 
complained of a back injury after a fall at work in 1991.  He 
said he had no problems until five years after service.  He 
had no complaints of hematuria.  The evaluation of the 
genitourinary system was within normal limits.  There were no 
complaints of a balance problem and no neurological deficits.

On a VA neurological examination in September 1993, the 
veteran again reported that he suffered an injury to his head 
in service.  He reported that in 1972, he began having 
headaches.  He denied syncope.  The neurological evaluation 
was within normal limits.  The clinical impressions were 
headaches of unknown origin and low back pain with no 
neurological deficits.

The veteran received a general medical examination in 
September 1993.  He claimed he had a ruptured kidney as a 
result of the personnel carrier accident in service.  He 
claimed urinary blood for about three days.  He did not 
return to sick call and he stated that he had no further 
kidney problems since then.  The evaluation of the 
genitourinary system was normal.  The diagnoses were status 
post transurethral resection of the prostate and no evidence 
of kidney disease.

At a hearing at the RO in April 1994, concerning a claim for 
pension benefits, the veteran testified that his right kidney 
was missing as a result of a developmental condition.  He 
referred to the personnel carrier accident in service and 
resultant pain in the spinal area.  The veteran said he 
thought the head injury in service caused headaches and 
balance problems.  He said sometimes he is dizzy.  He said he 
had mentioned it to doctors, who have said nothing.  He also 
reported that he gets blackouts.

The veteran had another hearing at the RO in January 1995 in 
connection with a claim for pension.  He said that a balance 
problem caused him to fall while walking, which he attributed 
to a head injury.  He testified to pain in the lower back.  
The veteran said that a doctor mentioned to him that he may 
have multiple sclerosis.  He did not remember when that was, 
but thought it was May or June of 1994.  He said that all his 
treatment since 1993 has been at VA.  The veteran said that 
his right leg was weak from the hip down, which caused him to 
lose his balance.  He said a doctor indicated that was 
because of a nerve problem in his leg.

Following the hearing, the RO requested the veteran's VA 
treatment records from January 1993.  Records dated from 
January to September 1994 were associated with the file.  In 
March 1994, the veteran was seen in the neurosurgery clinic 
for a recheck following an MRI.  The examiner reported that 
the MRI was a normal study, with no areas of enhancement 
consistent with a demyelinating process and determined that 
there was no evidence of neurosurgical pathology.  He was 
referred for mental health clinic follow-up.  In April 1994, 
he was seen in clinical psychology and reported that he had 
an MRI, which was normal, but he still experienced a giving 
away of his right leg.  On a clinical psychology note dated 
in June 1994, the veteran reported that, for more than four 
years, he had been intermittently experiencing visual-somatic 
hallucinations having to do with arms and legs.  Prior to 
having the hallucinations, the veteran said he felt "real 
dizzy."  The assessment was rule out organic hallucination.  
In July 1994, the veteran reported that he had no further 
incidents of the visual/somatic hallucinations involving arms 
and legs.  The veteran discussed the incident of the APC 
(armored personnel carrier) turning over and rendering him 
unconscious and urinating blood.

The veteran received a VA neurological examination in January 
1995.  The veteran reported that he had been diagnosed with 
multiple sclerosis because of increasing loss of balance.  
The examiner stated that this was based on the veteran's 
history and he did not have the records to document the 
diagnosis of multiple sclerosis.  The veteran reported that 
his loss of balance and coordination had gotten progressively 
worse.  The clinical impressions were history of multiple 
sclerosis; headaches which appeared tension-related and not 
related to the multiple sclerosis; ataxia, most likely 
secondary to the multiple sclerosis.

The veteran also underwent a general medical examination in 
January 1995 which contained no pertinent complaints or 
diagnoses.

In September 1996, the veteran filed a statement seeking to 
reopen his claim for service connection for kidney and 
balance conditions.  He said the injury occurred in February 
1967.

In December 1996, a report was received from the Little Rock 
VA Medical Center which disclosed there was no evidence in 
the locator of treatment of the veteran during 1967 and 1968.

In January 1997, the veteran submitted a statement concerning 
the claimed injury after a personnel carrier flipped over a 
number of times in Germany about September 1966.

In April 1999, the RO requested copies of clinical records 
and morning reports for head and back injuries from February 
to March 1967 and for the complete 201 personnel file.  There 
is no record of a response.

The veteran testified at a travel board hearing at the RO in 
May 1999.  He maintained that he was taken to a field station 
after the accident involving the personnel carrier in 
September 1966.  Immediately after the accident he claimed he 
could not hear but gradually his hearing returned.  
Afterwards, he continued to have problems around the kidney 
and lower back area.  He did not seek further treatment 
during service.   After service, for 10-12 years he had pain 
in the back around the kidney area with a high fever for 10-
12 years.  He testified that he sought treatment from a 
physician a couple of times for this condition but he had 
never taken his temperature.  After that he began stumbling 
and losing his balance.  He stated that no one has ever told 
him the balance problem was the result of the accident.  He 
claimed he had received treatment for this problem at VA 
medical centers.  

Shortly after the accident, the veteran noticed blood in the 
urine.  He then did not have that problem until about one 
year after discharge from service.  He had not had it since 
but he still had pain in the low back area.  Since the 
accident in service, he claimed that he had had some form of 
back pain. 


II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1998).

The RO issued a decision in November 1989 that denied 
entitlement to service connection for, inter alia, residuals 
of a head injury (not shown) and hematuria (not shown).  The 
veteran was notified of that decision and of his appeal 
rights.  He did not file any notice of disagreement with that 
action, and it is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

The Board will consider whether new and material evidence has 
been submitted since the final November 1989 rating decision 
accord with the holding in Hodge, supra.  No prejudice to the 
veteran results from the Board's appellate disposition 
because the Board's review of the claim under the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1999).

The VA is directed to consider the evidence that has been 
added to the record since the last final disallowance of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

With regard to the claim concerning the residuals of a head 
injury resulting in imbalance, the additional pertinent 
evidence consists of the veteran's testimony and a report of 
a VA examination in January 1995.  The veteran's testimony as 
to the circumstances of the original injury is essentially 
cumulative and is not new.  On the VA examination, it was 
reported that loss of balance was attributable to multiple 
sclerosis.  Notwithstanding that there is no record of any 
diagnostic tests establishing a diagnosis of multiple 
sclerosis, and the medical record affirmatively reports in 
March 1994 that an MRI ruled out demyelinating process, 
assuming that the veteran has such a condition, the VA 
physician has associated balance problems with MS, and not 
with the reported head injury in service.  The VA treatment 
records for the veteran include clinical psychology 
counseling notes indicating that the veteran's complaints 
involving his right leg may be attributable to visual/somatic 
hallucinations.  They do not associate balance problems with 
an in-service head injury.  In addition, the veteran 
testified that he had never been told that his balance 
problem was a result of the inservice injury.  There is no 
new evidence which attributes loss of balance to an inservice 
injury.  Therefore, this evidence is not material to the 
claim because it is not so significant that it must be 
considered to adjudicate this claim.

With regard to the claim for a kidney disorder manifested by 
hematuria, the report of VA hospitalization in November 1989 
, the VA outpatient reports in early 1993, and the testimony 
at the hearing in September 1994 are new because this 
evidence does establish that the veteran has right renal 
atrophy and there was no previous medical evidence of any 
kidney impairment.  However, it is not material because it 
does not attribute the kidney impairment to the inservice 
injury.  The other additional reports of VA examinations do 
not establish the existence of a kidney disorder manifested 
by hematuria, and the veteran has denied that he has had 
hematuria for many years.

The veteran's testimony that after service he had pain in the 
back and kidney area with a high fever for ten to twelve 
years is inherently incredible, particularly in view of the 
fact that the veteran said he never took his temperature 
during that time.  Even if that testimony were credible, it 
would not be so significant that it must be considered to 
fairly decide the claim, as it does not serve to associate 
those complaints with a current kidney disorder.

Although some of the above evidence is new in that it was not 
previously of record, it is not so significant that it must 
be considered to fairly decide the merits of the claims for 
entitlement to service connection for hematuria (kidney 
condition) and a balance problem as a residual of a head 
injury.  Accordingly, the Board finds that the evidence 
received subsequent to the November 1989 rating decision is 
not both new and material and does not serve to reopen the 
veteran's claims for service connection for hematuria (kidney 
condition) and a balance problem as a residual of a head 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

In the informal hearing presentation and at the travel board 
hearing, the representative requested that the veteran's 201 
file be obtained.  The RO did send a request in April 1999 
for the complete personnel file, and there is no indication 
that it has been obtained.  However, the record indicates 
that all of the veteran's service medical records have been 
obtained and these records, particularly the separation 
examination reports which are after the claimed accident in 
service, gave no indication that the veteran sustained any 
head injury with residuals of hematuria and a loss of 
balance.  Therefore, the complete 201 file is not necessary 
to adjudicate this appeal.

The United States Court of Appeals for Veterans Claims 
(Court) in Graves v. Brown, 8 Vet. App. 522 (1996), did find 
that the VA had an obligation under 38 U.S.C.A. § 5103(a) to 
notify a claimant of the evidence necessary to complete the 
application if the application is incomplete even in the case 
of a veteran attempting to reopen a claim if there has been a 
final adjudication.  In Graves, however, there was evidence 
that the appellant had stated that a private physician had 
reviewed his military records and found continuity between 
his inservice condition and his present condition.  In this 
case, the appellant has not put the VA on notice of the 
existence of any evidence which would help to establish his 
claims.



ORDER

New and material evidence has not been presented, and the 
claims for service-connection for hematuria (kidney disorder) 
and a balance problem as a residual of a head injury are 
denied. 



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

